DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Miscellaneous
The Applicant has cancelled claims 4, 11-12, 15-20 and 29; therefore only claims 1-3, 5-10, 13-14 and 21-28 remain for this Office Action.

Allowable Subject Matter
Claims 1-3, 5-10, 13-14 and 21-28 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art does not disclose of a base station antenna comprising: a reflector; a radiating element on the reflector; and a radome comprising a non-uniformly thick perimeter wall around the radiating element, the non-uniformly thick perimeter wall comprising a protruding portion that is thicker than an adjacent flat portion of the non-uniformly thick perimeter wall, wherein the protruding portion is spaced apart from the reflector, wherein the protruding portion comprises one among a plurality of protruding portions of the non-uniformly thick perimeter wall, and wherein the plurality of protruding portions comprise a plurality of built-in solid ribbed supports, respectively, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 2-3, 5-8 and 21-23 are also allowed as being dependent on claim 1.  
In regards to claim 9, the prior art does not disclose of a radome of a base station antenna, the radome comprising: a non-uniformly thick perimeter wall comprising: first and second surfaces that face each other; and third and fourth surfaces that face each other and that connect the first and second surfaces to each other, wherein the non-uniformly thick perimeter wall increases in thickness at intersections of the third and fourth surfaces with the first and second surfaces, wherein one of the first surface, the second surface, the third surface, or the fourth surface comprises a front surface of the radome, and wherein the non-uniformly thick perimeter wall increases in thickness at a midpoint of the front surface of the radome and at a point of the front surface of the radome that is between the midpoint and one of the intersections, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 10, 13-14 and 24-25 are also allowed as being dependent on claim 9.  
In regards to claim 26, the prior art does not disclose of the base station antenna further comprising a plastic radome support that abuts an interior surface of the non-uniformly thick perimeter wall, the interior surface comprising the three protruding portions, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 27 and 28 are also allowed as being dependent on claim 26.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004.  The examiner can normally be reached on Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON CRAWFORD/Primary Examiner, Art Unit 2844